Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the first sentence of the specification must be updated to provide the most current status (e.g. US Patent Number) for the related application(s).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chen (2015/0196357).
	Chen provides a device and method for treating pulmonary hypertension with pulmonary artery denervation (PADN).  Chen specifically provides a protocol to determine acceptable candidates for the PADN procedure which includes obtaining information regarding PVR before and after a selection treatment (para. [0224-0226] for example).  Only those patients that had a PVR above 2.5 Wood units were included in the study (para. [0024]).  Hence, patients who did not present the specific criteria of a PVR above 2.5 WU were not treated with PADN.  While Chen indicates that patients 
	Regarding claim 2, the examiner again maintains that according to Chen, a patient’s PVR is clearly determined following a selection treatment, and maintains that the PVR would have inherently, or at least obviously, been determined prior to the selection treatment to determine the need for the selection treatment.  Regarding claim 3, see paragraph [0224] which discloses the same WHO functional classifications for pulmonary hypertension.  Regarding claims 5-7, see paragraphs [0222-0223] and Table 1 which shows various different selection treaments as claimed.  Regarding claim 8, the PADN treatment comprises positioning a pulmonary artery manipulation device in the pulmonary artery and impairing the sympathetic nerve activity by the delivery of energy.  See, for example, paragraphs [0169-0175] which discloses the provision of the catheter device to the pulmonary artery for treatment.  Regarding claim 9, Chen discloses several different types of energy to perform the ablation, including focused (e.g. HIFU) and unfocused ultrasonic energy (para. [0109], for example).
	Regarding claim 10, Chen discloses a method for treating pulmonary hypertension as asserted above, the method including the steps of obtaining PVR information and treating a patient with PADN if the PVR is observed to be above 2.5 
	Regarding claims 11-18, see above discussion of claims 2-9 which addresses these same limitations.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,518,112. Although the claims at issue are not identical, they are not patentably distinct from each other because they recite the same general invention with only minor, obvious differences in the limitations.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (9,918,776 and 2014/0180277) disclose alternative devices/methods for treating pulmonary hypertension with denervation of the pulmonary artery.  Brenneman et al (2015/0196705) discloses another system for treating hypertension with pulmonary artery denervation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PEFFLEY whose telephone number is (571)272-4770. The examiner can normally be reached Mon-Fri 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571) 272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/M.F.P/January 7, 2022